IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                            January 2022 Term                   FILED
                              _____________
                                                         June 13, 2022
                               No. 21-0183                  released at 3:00 p.m.
                                                        EDYTHE NASH GAISER, CLERK
                              _____________             SUPREME COURT OF APPEALS
                                                             OF WEST VIRGINIA

                          TONI G. MILMOE,
                    EXECUTRIX OF THE ESTATE OF
                     THELMA MARIE STURGEON,
                       Plaintiff Below, Petitioner,

                                     V.

              PARAMOUNT SENIOR LIVING AT ONA, LLC,
                       Defendant Below, Respondent.
            ________________________________________________

               Appeal from the Circuit Court of Cabell County
                The Honorable Christopher D. Chiles, Judge
                         Civil Action No. 19-C-370

                               AFFIRMED
            ________________________________________________

                         Submitted: March 2, 2022
                           Filed: June 13, 2022


Matthew P. Stapleton, Esq.                Douglas C. Hart, Esq.
Stapleton Law Offices                     Pittsburgh, Pennsylvania
Huntington, West Virginia                 Anthony C. Sunseri, Esq.
W. Stephen Flesher, Esq.                  The Maxwell Centre
Law Offices of W. Stephen Flesher,        Wheeling, West Virginia
LLC                                       Attorneys for the Respondent,
Barboursville, West Virginia              Paramount Senior Living at Ona,
Attorneys for the Petitioner              LLC


JUSTICE ARMSTEAD delivered the Opinion of the Court.
JUSTICE BUNN did not participate in the decision in this case.
                             SYLLABUS BY THE COURT



              1.     “[T]he purchaser of all the assets of a corporation [is] not liable for

the debts or liabilities of the corporation purchased.” Syllabus Point 2, in part, Davis v.

Celotex Corp., 187 W. Va. 566, 420 S.E.2d 557 (1992).

              2.     “This Court may, on appeal, affirm the judgment of the lower court

when it appears that such judgment is correct on any legal ground disclosed by the record,

regardless of the ground, reason or theory assigned by the lower court as the basis for its

judgment.” Syllabus Point 3, Barnett v. Wolfolk, 149 W. Va. 246, 140 S.E.2d 466 (1965).

              3.     “Where a party is unable to resist a motion for summary judgment

because of an inadequate opportunity to conduct discovery, that party should file an

affidavit pursuant to W. Va. R. Civ. P. 56(f) and obtain a ruling thereon by the trial court.

Such affidavit and ruling thereon, or other evidence that the question of a premature

summary judgment motion was presented to and decided by the trial court, must be

included in the appellate record to preserve the error for review by this Court.” Syllabus

Point 3, Crain v. Lightner, 178 W. Va. 765, 364 S.E.2d 778 (1987).

              4.     “A litigant may not silently acquiesce to an alleged error, or actively

contribute to such error, and then raise that error as a reason for reversal on appeal.”

Syllabus Point 1, Maples v. W. Va. Dep’t of Com., 197 W. Va. 318, 475 S.E.2d 410 (1996).




                                              i
Armstead, Justice:

              Plaintiff below, Toni Milmoe (“Ms. Milmoe”), as executrix of the estate of

Thelma Marie Sturgeon (“Ms. Sturgeon”), her mother, appeals an order of the Circuit Court

of Cabell County that granted summary judgment in favor of the defendant below,

Paramount Senior Living at Ona, LLC (“Paramount”). In its summary judgment order, the

circuit court concluded that Paramount, who operates a senior-care home, was not

responsible as a successor corporation for alleged wrongful conduct by Passage Midland

Meadows Operations, LLC (“Passage”), a limited liability company that previously

operated the home when Ms. Sturgeon was a resident there. In this appeal, Ms. Milmoe

alleges that the circuit court improperly applied and expanded the general rule that “the

purchaser of all the assets of a corporation [is] not liable for the debts or liabilities of the

corporation purchased” in reaching its determination that Paramount was not liable as a

successor corporation. Syl. Pt. 2, in part, Davis v. Celotex Corp., 187 W. Va. 566, 420

S.E.2d 557 (1992). In addition, she claims that the circuit court erred in failing to find

Paramount could be held liable under two exceptions to that general rule. Finally, Ms.

Milmoe contends that the circuit court erred because the case was not ripe for summary

judgment. After reviewing the briefs and oral arguments of the parties, the appellate

record, and relevant law, we conclude that, on the record presented in this case, Ms. Milmoe

has failed to produce evidence that Paramount is the corporate successor of Passage. We

also find no merit in Ms. Milmoe’s claim that the case was not ripe for summary judgment



                                               1
because the discovery deadline had not yet passed. Contrary to her assertions on appeal,

during the summary judgment hearing before the circuit court her counsel acknowledged

that the evidence was sufficient for a summary judgment ruling. Accordingly, we affirm

the circuit court’s summary judgment order.

                                              I.

                     FACTUAL AND PROCEDURAL HISTORY

              The basic facts of this case do not appear in dispute. Petitioner’s decedent,

Ms. Sturgeon, became a resident of a nursing home and/or assisted living facility (“senior-

care home”) in Ona, West Virginia, on August 20, 2016. At the time Ms. Sturgeon moved

into the senior-care home, and throughout her residency there, the facility was operated by

Passage, a Delaware limited liability company owned by Andrew Turner and William

Lasky. Passage did not own the senior-care home facility. The senior-care home was

instead owned by Welltower, Inc. (“Welltower”), who is not a party to this action. Passage

operated the senior-care home pursuant to a sublease agreement. 1


              1
                According to documents in the record from the United States Bankruptcy
Court for the Southern District of West Virginia, Welltower had a master lease agreement
with Passage Property (believed to be Passage Healthcare Properties, LLC, one of the
debtors in bankruptcy), through which it leased three separate senior-care home facilities
to Passage Property as tenant. Passage Property, in turn, subleased each of the three
facilities to an affiliated subtenant, one of which was Passage Midland Meadows
Operations, LLC, referred to herein as “Passage.” Under this sublease, Passage operated
the senior-care facility in Ona, West Virginia. According to a motion to dismiss filed by
the United States Bankruptcy Trustee (“Bankruptcy Trustee” or “Trustee”) in Passage’s
bankruptcy proceedings, sometime prior to March 2017, when Passage filed for Chapter
                                                                          (continued . . . )

                                              2
              Ms. Milmoe alleges that, during Ms. Sturgeon’s time at the senior-care home,

she was the victim of negligence, including the fact that she repeatedly suffered slip and

fall accidents as well as “eloping” incidents in which she left the facility. One “eloping”

incident resulted in Ms. Sturgeon being found lying on the ground on the side of a nearby

road. Ms. Milmoe contends that this continuous course of negligence caused serious

personal injury to Ms. Sturgeon, which resulted in medical expenses, pain, suffering, and

ultimately proximately caused her death on November 13, 2017.

              In March 2017, about midway through the period during which Ms. Sturgeon

resided at the senior-care home, Passage, along with three affiliated companies

(collectively “the Passage Companies”), 2 filed for Chapter 11 bankruptcy protection in the

United States Bankruptcy Court for the Southern District of West Virginia. Thereafter, in

December 2017, after Ms. Sturgeon’s death, the Passage Companies filed an “Emergency

Motion for Authorization to Enter into Operations Transfer Agreement and Related

Transactions,” in which they, inter alia, sought authority to enter into an Operations




11 bankruptcy protection, Welltower terminated the master lease it had with Passage
Property and filed an action in the United States District Court for the Northern District of
Ohio seeking the appointment of a receiver. On December 1, 2017, the district court
entered an order finding that “the master lease was lawfully terminated and that there was
no insolvency related bar to continuation of the receivership proceeding by Welltower to
recover possession of the facilities and transition to a new lease[.]”

              The three affiliated companies that, along with Passage, sought Chapter 11
              2

bankruptcy protection were Passage Healthcare Property, LLC; Passage Village of Laurel
Run Operations, LLC; and Passage Longwood Manor Operations, LLC.

                                             3
Transfer Agreement (“OTA”) with Paramount. The Passage Companies also sought

permission to “turn over and release to Welltower, Inc. (or its designee),” as the accounts

lienholder, certain of the Passage Companies’ cash collateral consisting of cash and the

proceeds of accounts receivable that pre-dated the closing of the OTA. 3

              By order entered on December 29, 2017, the bankruptcy court granted the

Passage Companies’ motion, expressly finding that “good cause exist[ed] to grant the

Motion and that the relief requested in the Motion [was] in the best interests of the Debtors,

their estates, creditors, residents and employees.” The bankruptcy court authorized the

Passage Companies to “enter into and implement the OTA with Paramount,” and also

granted relief from the bankruptcy stay “to the extent necessary to permit the Debtors to

promptly turn over and release to the Accounts Lienholder [Welltower] or its designee the

Closing Date Cash and the proceeds of the Pre-Closing AR [accounts receivable] received




              3
               In the motion, the Passage Companies further sought permission to obtain
“postpetition advances from Welltower, Inc. or an affiliate thereof . . . to assist with
meeting payroll obligations and certain other essential expenses, in an amount not to
exceed $500,000.00.” In their motion, the Passage Companies represented that

              Welltower understands that the Debtors do not presently have
              an ability to repay the Postpetition Advance and that there is a
              substantial probability that the Postpetition Advance will never
              be repaid by the Debtors. Nonetheless, Welltower is willing to
              make the Postpetition Advance as a part of the overall
              negotiated arrangements described herein, in order to facilitate
              a smooth transition to the replacement operator.

The bankruptcy court authorized the requested advances.

                                              4
on or after the Closing Date.” In the bankruptcy court’s order, the Passage Companies

were “authorized and directed to turn over and release such Pre-Closing AR.”

              On January 1, 2018, in accordance with the authority granted by the

bankruptcy court, Passage and Passage Healthcare, LLC, 4 entered into the OTA with

Paramount, a company owned solely by James Cox. 5 Paramount assumed the operation of

the senior-care home on the same day, as that was the purpose for which Paramount had

been formed. The OTA was not a purchase agreement, though some of Passage’s


              4
                 Insofar as Passage Healthcare LLC is identified in the OTA as a Puerto Rico
limited liability company, it does not appear to be the same entity as Passage Healthcare
Property, LLC, which was one of the debtors in bankruptcy. Passage Healthcare Property,
LLC, is identified in a bankruptcy filing as a Delaware limited liability company.
              5
                Ms. Milmoe’s complaint and the circuit court’s summary judgment order
both identify Paramount as a West Virginia limited liability company. However,
Paramount states in its answer to the complaint that it is a Pennsylvania limited liability
company with its principal place of business in Pennsylvania. Similarly, the OTA
identifies Paramount as a Pennsylvania limited liability company. It has been recognized
that:

              In West Virginia, successor liability is analyzed under the law
              of the transferee corporation’s state of incorporation. See State
              ex rel. Elish v. Wilson, 189 W. Va. 739, [744,] 434 S.E.2d 411,
              416 (1993) (adopting, for issues involving the rights and
              liabilities of a corporation, [the] “general rule regarding choice
              of law requir[ing] that the substantive law of the place of
              incorporation is to be applied unless another state has a more
              substantial connection or the application of the other state’s
              law would be contrary to our public policy.”).

Carter Enters., Inc. v. Ashland Specialty Co., 257 B.R. 797, 802 (S.D.W. Va. 2001). The
circuit court and the parties have applied West Virginia law in addressing the issues
pertinent to this appeal.

                                              5
consumable goods, which are described in more detail below, did transfer to Paramount as

part of the OTA transaction. 6 Furthermore, Welltower remains the owner of the senior-

care home facility, and Paramount occupies and operates the facility in its capacity as a

subtenant. 7

               On January 2, 2018, immediately after Paramount assumed operation of the

senior-care facility, the Bankruptcy Trustee filed a motion to dismiss the Passage

Companies’ bankruptcy proceedings. In support thereof, the Trustee explained that the

debtors’

               sole source of income [had been] from the operation of the
               Senior-Care Facilities. Effective January 1, 2018, the debtors’
               [sic] no longer operate the Senior-Care Facilities and will
               receive no further income. The debtors have no ability to fund
               a Chapter 11 plan and, as reported to the Court, are
               administratively insolvent.

The Trustee further advised the bankruptcy court that there were insufficient funds to

convert the case to a Chapter 7 bankruptcy proceeding “as all of the debtors[’] assets are

secured by Welltower,” and that “based on Welltower’s secured claims[,] there [were] not


               6
                 In this regard, Paramount states that it was not purchasing Passage’s
substantial assets as part of the OTA and that, as such, it “did not pay consideration as part
of the transaction – other than absorbing the financial risk associated with assuming the
operation of a failing facility.”
               7
                According to the OTA, HCRI Pennsylvania Properties Holding Company
and Welltower, as landlords of the senior-care facility, were to enter a master lease with
Paramount Senior Living Properties, LLC (“Paramount Properties”), an affiliate of
Paramount, as the tenant. Paramount Properties was then to sublease the senior-care
facility to Paramount.

                                              6
sufficient assets to pay outstanding administrative claims, priority claims or general

unsecured claims.” It appears that the bankruptcy court granted the Trustee’s motion and

closed the bankruptcy case on or about January 25, 2018, but the order itself is not included

in the record on appeal.

               On August 21, 2019, Ms. Milmoe filed her complaint against both

Paramount, (as an alleged successor in interest to Passage), and Midland Meadows Senior

Living, LLC, 8 asserting claims of negligence and wrongful death. After Paramount filed

its answer and affirmative defenses, the parties apparently reached an agreement to conduct

discovery in phases, with the first phase focusing on whether Paramount could be held

accountable for the actions of Passage under Ms. Milmoe’s successor liability theory. The

parties further agreed to a deadline for dispositive motions. Following a period of

discovery, and within the established deadline for dispositive motions, Paramount filed a

motion for summary judgment in which it argued that, because it did not purchase all, or

even a substantial portion of, Passage’s assets, it was not liable as a successor to Passage

and, thus, Ms. Milmoe could not rely on exceptions to the general rule that “the purchaser

of all the assets of a corporation [is] not liable for the debts or liabilities of the corporation

purchased” to establish liability on the part of Paramount. Syl. Pt. 2, in part, Davis, 187

W. Va. 566, 420 S.E.2d 557. Ms. Milmoe filed her response to Paramount’s motion, and




               According to the complaint, Midland Meadows Senior Living, LLC, was a
               8

predecessor in interest to Passage.

                                                7
the circuit court held a hearing at which the parties orally presented their summary

judgment arguments. Following the hearing, the circuit court entered an order on February

10, 2021, in which it granted Paramount’s motion for summary judgment and dismissed

Ms. Milmoe’s complaint in its entirety. Thereafter, the circuit court entered an amended

order on March 11, 2021, that granted Paramount’s motion for summary judgment and

dismissed Ms. Milmoe’s complaint only as to Paramount. The amended order noted that

Ms. Milmoe’s complaint as to defendant Midland Meadows Senior Living, LLC, is not

dismissed and remains on the circuit court’s active civil docket. This appeal by Ms.

Milmoe followed.

                                            II.

                               STANDARD OF REVIEW

               Our review of Ms. Milmoe’s appeal of the circuit court’s order granting

summary judgment to Paramount is de novo. “A circuit court’s entry of summary judgment

is reviewed de novo.” Syl. Pt. 1, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994).

Accordingly,

               [i]n reviewing a circuit court’s order granting summary
               judgment this Court, like all reviewing courts, engages in the
               same type of analysis as the circuit court. That is “‘we apply
               the same standard as a circuit court,’ reviewing all facts and
               reasonable inferences in the light most favorable to the
               nonmoving party.”

State ex rel. Vanderra Res., LLC v. Hummel, 242 W. Va. 35, 42, 829 S.E.2d 35, 42 (2019)

(quoting Fayette Co. Nat’l Bank v. Lilly, 199 W. Va. 349, 353 n.8, 484 S.E.2d 232, 236 n.8


                                             8
(1997), overruled on other grounds by Sostaric v. Marshall, 234 W. Va. 449, 766 S.E.2d

396 (2014)). To this end, “[a] motion for summary judgment should be granted only when

it is clear that there is no genuine issue of fact to be tried and inquiry concerning the facts

is not desirable to clarify the application of the law.” Syl. Pt. 3, Aetna Cas. & Sur. Co. v.

Fed. Ins. Co. of N.Y., 148 W. Va. 160, 133 S.E.2d 770 (1963). In other words,

                      [s]ummary judgment is appropriate where the record
              taken as a whole could not lead a rational trier of fact to find
              for the nonmoving party, such as where the nonmoving party
              has failed to make a sufficient showing on an essential element
              of the case that it has the burden to prove.

Syl. Pt. 4, Painter, 192 W. Va. 189, 451 S.E.2d 755. We will apply the foregoing standards

in resolving this appeal.

                                             III.

                                       DISCUSSION

              Ms. Milmoe seeks to hold Paramount accountable under a theory of

corporate successor liability. Thus, the dispositive question in this appeal is whether there

exists on the record in this case a genuine issue of fact regarding Paramount’s status as a

successor to Passage. Ms. Milmoe raises three grounds upon which she claims the circuit

court erred in failing to find Paramount subject to successor liability for her claims. She

contends that the circuit court erred in granting summary judgment in favor of Paramount

by (1) improperly applying and extending the law related to successor liability; (2) finding

that Paramount was not a mere continuation of Passage; and (3) failing to find that the



                                              9
transaction between Paramount and Passage was not made in good faith. She additionally

contends that summary judgment was premature. We first turn our attention to the question

of whether Paramount is, in fact, a successor to Passage, which question we find

dispositive.

                                       A. Successor Liability

                  This Court has adopted the general rule acknowledging that “the purchaser

of all the assets of a corporation [is] not liable for the debts or liabilities of the corporation

purchased.” Syl. Pt. 2, in part, Davis, 187 W. Va. 566, 420 S.E.2d 557. This is a widely

accepted rule.        See 15 William M. Fletcher, Fletcher Cyclopedia of the Law of

Corporations, § 7122, at 229-30 (Perm. ed. 2017) (“The general rule, which is well settled,

is that where one company sells or otherwise transfers all its assets to another company,

the latter is not liable for the debts and liabilities of the transferor.”). As is the case with

general rules, “[t]his rule has . . . been tempered by a number of exceptions and statutory

provisions.” Syl. Pt. 2, in part, Davis, 187 W. Va. 566, 420 S.E.2d 557. Specifically, this

Court has held that

                         [a] successor corporation can be liable for the debts and
                  obligations of a predecessor corporation if there was an express
                  or implied assumption of liability, if the transaction was
                  fraudulent, or if some element of the transaction was not made
                  in good faith. . . . Finally, such liability will also result where
                  the successor corporation is a mere continuation or
                  reincarnation of its predecessor.

Syl. Pt. 3, id.



                                                  10
              In her first assignment of error, Ms. Milmoe observes that the general rule of

purchaser nonliability applies to the purchaser of all of the assets of a corporation, and she

maintains that the circuit court improperly applied and expanded that general rule to

Paramount when it is undisputed that Paramount did not purchase all of the assets of

Passage. Ms. Milmoe nevertheless avers that Paramount “gained control” of Passage’s

“assets,” and contends that Paramount failed to pay consideration for the transaction, 9

which left Passage without funds to cover its liabilities. Therefore, she reasons, without

citing any authority, that Paramount should be accountable to her for Passage’s alleged

misconduct. No theories of successor liability may be applied to Paramount, however,

unless it is first determined that Paramount is a successor corporation to Passage. Ms.

Milmoe has failed to establish that Paramount is such a successor corporation.

              “A successor corporation is defined as ‘another corporation, which through

amalgamation, consolidation, or other legal succession, becomes invested with rights and

assumes burdens of [the] first corporation.’” Total Waste Mgmt. Corp. v. Com. Union Ins.

Co., 857 F. Supp. 140, 151 (D.N.H. 1994) (quoting Unifirst Corp. v. Jeff Wyler Ford, Inc.,

No. CA92-08-079, 1993 WL 7875, at *3, 1993 Ohio App. LEXIS 143, at *7-8 (Ohio Ct.


              9
               We note, however, that under the OTA Paramount did agree to undertake
certain limited obligations and liabilities of Passage that effectively amount to
consideration for the transaction. For example, Paramount agreed to hire Passage
employees under the same terms of employment they had with Passage, including honoring
their accrued vacation and other paid-time-off benefits, and all FICA, state, and federal
taxes related thereto. Paramount further notes that it absorbed the financial risk of
assuming the operation of a failing facility.

                                             11
App., January 19, 1993) (per curiam)); see also Tourangeau v. Uniroyal, Inc., 138

F. Supp. 2d 259, 265-66 (D. Conn. 2001) (“With regard to corporations, a successor is one

‘that, through amalgamation, consolidation or other assumption of interests, is vested with

the rights and duties of an earlier corporation.’” (quoting Black’s Law Dictionary 1446

(7th ed. 1999))); Corneal v. CF Hosting, Inc., 187 F. Supp. 2d 1372, 1375 (S.D. Fla. 2001)

(“The term successor ‘is generally applicable to corporations wherein one corporation by

a process of amalgamation, consolidation or duly authorized legal succession becomes

vested in the rights and assumes the burdens of its predecessor corporation.’” (quoting Int’l

Ass’n of Machinists v. Shawnee Indus., 224 F. Supp. 347, 352 (W.D. Okla.1963)));

Bouchard v. People’s Bank, 594 A.2d 1, 4 (Conn. 1991) (“[T]he term ‘successor in interest’

ordinarily refers to a corporation that ‘by a process of amalgamation, consolidation or duly

authorized legal succession, has become invested with the rights and has assumed the

burdens of [another] corporation’” (quoting D.D.J. Elec. Contractors, Inc. v. Nanfito &

Sons Builders, Inc., 479 A.2d 1250, 1251-52 (Conn. 1984))); Successor, Black’s Law

Dictionary (11th ed.) (2019) (“A corporation that, through amalgamation, consolidation, or

other assumption of interests, is vested with the rights and duties of an earlier

corporation.”).

              Ms. Milmoe argues that Paramount became Passage’s successor when it took

over the operations of the senior-care home previously operated by Passage, and, in so




                                             12
doing, obtained Passage’s clientele 10 and employees. However, merely hiring a former

operator’s employees and serving its prior clientele is not sufficient to render a new

operator a successor of the former operator. Rather, for one corporation to be the successor

to another, the assets of the predecessor company must be transferred to the successor.

                     “In order for one corporation to be deemed a successor
              corporation in the first place, it must be a successor to all, or
              substantially all, of another corporation’s assets.” National
              Soffit & Escutcheons, Inc. v. Superior Sys., Inc., 98 F.3d 262,
              266 (7th Cir. 1996). In other words, a transfer of assets is “an
              essential prerequisite to successor liability.” Carreiro v.
              Rhodes Gill & Co., 68 F.3d 1443, 1448 (1st Cir. 1995).

Premier Cap., LLC v. KMZ, Inc., 984 N.E.2d 286, 292 (Mass. 2013); 11 see also Med.

Shoppe Int’l, Inc. v. S.B.S. Pill Dr., Inc., 336 F.3d 801, 803 (8th Cir. 2003) (acknowledging

that “under Missouri law, transfer of all assets is a sufficient condition to invoke the general

rule [of purchaser nonliability] and its exceptions,” and further concluding that, insofar as


              10
                 Although Ms. Milmoe asserts that Paramount obtained “a full client base”
from Passage, she does not refer to any evidence of record to indicate how many residents
were at the senior-care home when Paramount took over. We reiterate that Rule 10(c)(7)
of the West Virginia Rules of Appellate Procedure requires the petitioner’s brief to, inter
alia, “contain appropriate and specific citations to the record[.]”
              11
                  It appears that a majority of jurisdictions recognize that one corporation
may be a successor to another upon the transfer of all or substantially all of the transferee
corporation’s assets. However, Syllabus Point 2 of Davis refers to the purchase of “all the
assets of a corporation” as triggering purchaser nonliability. 187 W. Va. 566, 420 S.E.2d
557. For purposes of this appeal, we need not decide whether the transfer of substantially
all of a corporation’s assets is sufficient to render the transferee corporation a successor, or
to apply the exceptions to the general rule of purchaser nonliability, as there simply is no
evidence of record in this case to show that the assets transferred from Passage to
Paramount were substantial.

                                              13
Missouri law was silent as to whether the transfer of all assets was a necessary condition,

the transfer of substantial assets from the predecessor corporation was sufficient to invoke

the rule and its exceptions); Williams v. Bowman Livestock Equip. Co., 927 F.2d 1128,

1132 (10th Cir. 1991) (applying Oklahoma law and observing that “successor liability can

be imposed . . . in limited circumstances [when there has been] a sale or transfer of all, or

substantially all, the assets of a corporation”).

              The transfer of assets is also required for application of the exceptions to the

general rule of purchaser nonliability. See Grand Lab’ys, Inc. v. Midcon Labs of Iowa, 32

F.3d 1277, 1281 n.5 (8th Cir. 1994) (“Most jurisdictions hold that a prerequisite to the

imposition of liability against a corporation under any of the four exceptions to the

nonliability of successors is a transfer or sale of all, or substantially all, the assets of the

predecessor to the successor.”); Edwards v. Black Twig Mktg. & Commc’ns LLC, 418

S.W.3d 512, 521 (Mo. Ct. App. 2013) (holding “that a transfer of all or substantially all of

the assets of one corporation to another is a prerequisite to corporate successor liability

under any of the four exceptions to the general rule of nonliability” and acknowledging

that this is the majority rule (footnote omitted)); accord 15 Fletcher, supra § 7122, at 240

(referring to “[e]xceptions to the general rule of nonliability in the event of a transfer of

corporate assets” (emphasis added)).

              Ms. Milmoe has failed to establish that Paramount received all, or even

substantially all, of Passage’s assets, or that there is a genuine question of law as to any



                                              14
such transfer of assets. Under the OTA, the only assets that were transferred to Paramount

in connection therewith were nominal assets that were characterized as facility supplies: 12

                      (D) Facility Supplies. On the Commencement Date,
              Exiting Operator [Passage] shall convey to New Operator
              [Paramount] all of Exiting Operator’s inventory of supplies,
              including (without limitation) linens, consumables and food
              stuffs, medical supplies, office supplies, and maintenance
              inventory (collectively, the “Facility Supplies”) used or
              maintained in connection with the operation of the Facility
              which were either (i) purchased within ninety (90) days of the
              Commencement Date or (ii) if purchased prior to ninety (90)
              days of the Commencement Date, do not expire within ninety
              (90) days after the Commencement Date.

Other assets, such as cash, accounts receivable, and stock, were expressly excluded:

                     (E)     Excluded Assets. Except as expressly set forth
              herein, no other assets of Exiting Operator shall be transferred
              to New Operator, and no other assets of Exiting Operator shall
              be included as Transferred Assets for the purposes of this
              Agreement. Without limiting the generality of the foregoing,
              and notwithstanding anything to the contrary contained in this
              Agreement, the following assets of Exiting Operator shall not
              be transferred to New Operator and shall not constitute
              Transferred Assets: all cash, cash equivalents, accounts
              receivable, notes receivable, capital stock, tax refunds,
              proprietary information and know-how and forms, including
              accounting and other proprietary software, equipment or other
              items that are leased/licensed pursuant to leases/licenses that
              are not assigned to New Operator, and any other items
              specifically designated as an excluded asset on Schedule 2(C).


               The record in this case is clear that the senior-care home facility itself was
              12

never owned by Passage and is not owned by Paramount. Rather, the OTA plainly states
that Welltower is the owner of the senior-care home facility. In her response opposing
Paramount’s motion for summary judgment, Ms. Milmoe acknowledged that “[t]he facility
operated by Passage was and is currently owned by Welltower, Inc.”


                                             15
(Emphasis added). 13 The OTA further clarified that Paramount “shall have no right, title,

interest, claim, lien encumbrance or entitlement, directly or indirectly to any accounts

receivable with respect to the Facility relating to the period prior to [January 2, 2018,] the

Commencement Date [of the OTA].”

              Accordingly, the evidence of record shows that Paramount merely assumed

operations of a failing senior-care home that was formerly operated by Passage. Although

certain nominal assets were transferred from Passage to Paramount, presumably to

facilitate a smooth transition from one operator to another with minimal disruption to the

residents of the facility, Ms. Milmoe has failed to present evidence to show that Paramount

was the recipient of sufficient assets from Passage such that Paramount could be potentially

liable to her as successor corporation to Passage.

              Although the circuit court granted summary judgment in favor of Paramount

based on its conclusion that none of the exceptions to the general rule of purchaser




              13
                   Schedule 2(C) states in its entirety:

                                       SCHEDULE 2(C)
                                        Excluded Assets

              All cash, cash equivalents, accounts receivable through the
              Commencement Date, notes receivable, capital stock, tax
              refunds, proprietary information and know-how and forms,
              including accounting and other proprietary software,
              equipment or other items that are leased/licensed by Exiting
              Operator pursuant to leases/licenses that are not assigned to
              New Operator.

                                                16
nonliability applied, we may affirm on any ground apparent from the record. “This Court

may, on appeal, affirm the judgment of the lower court when it appears that such judgment

is correct on any legal ground disclosed by the record, regardless of the ground, reason or

theory assigned by the lower court as the basis for its judgment.” Syl. Pt. 3, Barnett v.

Wolfolk, 149 W. Va. 246, 140 S.E.2d 466 (1965). Here, the record does not reflect that

Paramount obtained all, or substantially all the assets of Passage. Thus, Ms. Milmoe has

failed to establish that Paramount falls within the general rule related to a purchaser’s

liability or lack thereof, and we need not look to any alleged exceptions to that general rule.

While the circuit court granted summary judgment in Paramount’s favor because it found

that none of the exceptions to the general rule applied, we believe summary judgment,

while warranted, was actually proper because Ms. Milmoe has failed to establish a question

of fact as to Paramount’s status as a successor corporation. Therefore, we affirm the circuit

court’s grant of summary judgment to Paramount pursuant to our authority to so affirm the

court based on any legal ground disclosed by the record.

                                  B. Additional Discovery

              In her final assignment of error, Ms. Milmoe argues that this case was not

ripe for summary judgment. She reasons that, despite the parties’ agreement to an early

dispositive motion deadline, and the fact that Paramount moved for summary judgment

within the established timeframe, “there remained sufficient time to discover additional

facts,” because the circuit court’s amended discovery deadline had not yet passed. She



                                              17
further asserts that “Paramount [had] declined to fully respond to [her] outstanding written

discovery.” This argument lacks merit.

              It is well established that

                     [i]f the moving party makes a properly supported
              motion for summary judgment and can show by affirmative
              evidence that there is no genuine issue of a material fact, the
              burden of production shifts to the nonmoving party who must
              either (1) rehabilitate the evidence attacked by the moving
              party, (2) produce additional evidence showing the existence
              of a genuine issue for trial, or (3) submit an affidavit explaining
              why further discovery is necessary as provided in Rule 56(f) of
              the West Virginia Rules of Civil Procedure.

Syl. Pt. 3, Williams v. Precision Coil, Inc., 194 W. Va. 52, 459 S.E.2d 329 (1995)

(emphasis added). Furthermore,

                      [w]here a party is unable to resist a motion for summary
              judgment because of an inadequate opportunity to conduct
              discovery, that party should file an affidavit pursuant to
              W. Va. R. Civ. P. 56(f) and obtain a ruling thereon by the trial
              court. Such affidavit and ruling thereon, or other evidence that
              the question of a premature summary judgment motion was
              presented to and decided by the trial court, must be included
              in the appellate record to preserve the error for review by this
              Court.

Syl. Pt. 3, Crain v. Lightner, 178 W. Va. 765, 364 S.E.2d 778 (1987) (second emphasis

added). Here, Ms. Milmoe has failed to direct this Court to any affidavit in the record

citing the need for additional discovery that was filed pursuant to West Virginia Rule of

Civil Procedure 56(f). Additionally, during the circuit court’s hearing on Paramount’s

motion for summary judgment, counsel for Ms. Milmoe stated



                                              18
              I think the facts -- to be honest, I think the facts related to this
              motion, pretty much could be stipulated, it is just a question of
              how you interpret the West Virginia law to those facts.

                    I think we could have -- in hindsight, filed a cross-
              motion for summary judgment . . . .

“A litigant may not silently acquiesce to an alleged error, or actively contribute to such

error, and then raise that error as a reason for reversal on appeal.” Syl. Pt. 1, Maples v.

W. Va. Dep’t of Com., 197 W. Va. 318, 475 S.E.2d 410 (1996). Due to Ms. Milmoe’s

failure to file an affidavit requesting the opportunity to engage in additional discovery, and

in light of the above-quoted comments, which contradict the arguments Ms. Milmoe has

made on appeal, we find no error in the circuit court’s timely ruling on Paramount’s

summary judgment motion.

                                              IV.

                                      CONCLUSION

              For the reasons explained above, and based on the alternative grounds set

forth herein, we affirm the Circuit Court of Cabell County’s grant of summary judgment

in favor of Paramount as ordered in the circuit court’s amended order of March 11, 2021.

                                                                                     Affirmed.




                                              19